Order, Supreme Court, New York County, entered March 2, 1978, affirmed without costs and without disbursements. (See CPLR 3102, subd [f].) Order, Supreme Court, New York County, entered April 25, 1978, "which order denied *657defendant’s motion to strike plaintiff’s interrogatories,” unanimously affirmed, without costs and without disbursements. Order, Supreme Court, New York County, entered April 25, 1978, "which order denied defendant’s motion to strike plaintiff’s demand for the production of documents,” unanimously modified, in the exercise of discretion, to restrict plaintiff-respondent’s notice to produce as to the paragraphs thereof denominated Nos. 2, 3, and 5 to the two-year period immediately prior to the date of that notice, and, as to the paragraph thereof denominated No. 4, to the last two fiscal or calendar years immediately prior to that date for which defendant has records of the type specified in that notice, and otherwise to affirm, without costs and without disbursements. (See Matter of Lee Organization v Lefkowitz, 60 AD2d 806.) Concur—Silverman, Fein, Markewich and Sandler, JJ.